DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:
In claim 1, ln 3, “mold-before” should read –mold before--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Protte et al. (US 2010/0327470) hereinafter Protte in view of Dini (US 2014/0159268).
Regarding claim 1, Protte teaches:
A method for producing injection-molded parts from plastic with an injection mold (abstract), wherein the plastic melt is injected through a nozzle into a cavity of the injection mold-before the injection-molded part is demolded, wherein the plastic melt is exposed to heat in the region of the sprue during solidifying in the cavity ([0047-0049, 0055]).
Protte does not teach the plastic melt in the form of at least one ribbon-like strand of melt is injected through a nozzle slit, the injection-molded part is demolded once the plastic melt has solidified, wherein the sprue is torn off during demolding of the injection-molded part along the nozzle slit in the region of the sprue.
In the same field of endeavor regarding injection molding, Dini teaches a plastic melt in the form of at least one ribbon-like strand of melt is injected through a nozzle slit ([0058]), the injection-molded part is demolded once the plastic melt has solidified (Fig 9-10a; [0083-0084, 0109-0110]), wherein the sprue is torn off during demolding of the injection-molded part along the nozzle slit in the region of the sprue ([0083-0084]) for the motivation of reducing time and cost of production ([0009-0010]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the process as taught by Protte with the nozzle slit and demolding step as taught by Dini in order to reduce time and cost of production.
Protte in view of Dini does not explicitly recite wherein the sprue is torn off during demolding of the injection-molded part along the nozzle slit in the region of the sprue as a result of the temperature gradient between the solidified injection-molded part and the plastic melt.
However, Protte teaches that the melt in the sprue is heated while the melt in the cavity is allowed to solidify, forming a temperature gradient.  Dini teaches breaking off of the molded part at the region of the sprue.
Since the prior art process teaches the same steps as the claimed process, it would be reasonable for one of ordinary skill in the art to assume the prior art process functions in the same manner as the claimed process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743